Citation Nr: 0923905	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for hepatitis C has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for chloracne has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for post traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Veteran represented by:	T.J. Reed, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran testified at a hearing at the 
Wilmington, Delaware RO.  In December 2008, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are of 
record.

The Board notes that the Veteran's April 2007 Decision Review 
Officer (DRO) hearing was not transcribed completely as the 
second tape was entirely inaudible.  The Veteran and his 
attorney were notified of such in a May 2007 letter from the 
RO.  The Veteran did not respond and elected a Board hearing 
in his June 2008 VA Form 9.  

The Board notes that the PTSD claim was denied on the merits 
by the November 2004 rating decision.  The other claims were 
denied because new and material evidence had not been 
submitted.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issues of entitlement to service connection for hepatitis 
C and chloracne on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO denied service 
connection for chloracne and hepatitis C.  Although notified 
of this decision the next month, the Veteran did not appeal 
and the decision is final. 

2.  In a July 1994 decision, the RO denied service connection 
for PTSD.  The Veteran did not appeal and the decision is 
final.

3.  The evidence concerning PTSD, chloracne, and hepatitis C 
received since the last final denials of those claims 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claims, and that raises a 
reasonable possibility of substantiating the claims. 

4.  The Veteran was not engaged in combat.

5.  The preponderance of the probative evidence fails to 
corroborate or verify the Veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  As evidence received since the final January 2001 denial 
is new and material, the requirements for reopening the 
claims for service connection for chloracne and hepatitis C 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008). 

2.  As evidence received since the final July 1994 denial is 
new and material, the requirements for reopening the claim 
for service connection for PTSD is met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).
 
3.  The criteria for establishing service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

Regarding the Veteran's petition to reopen the claims for 
service connection for chloracne, PTSD, and hepatitis C, the 
Board finds that, in view of its favorable dispositions of 
these matters, all notification and development action needed 
to fairly adjudicate these matters has been accomplished.  

Concerning a decision on the merits for PTSD, in a letter 
dated in June 2004, issued prior to the decision on appeal, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claim was last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA medical examinations, 
VA records, lay statements, hearing testimony, occupational 
records, medical literature, a JSRRC (Joint Services Records 
Research Center) response, literature concerning possible 
stressor verification and hepatitis C, a stressor statement, 
pictures of the Veteran's skin, private medical records and 
service personnel records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by submitting evidence and 
argument to support his claim.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done o.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A.  New and Material Evidence Claims

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

In a January 2001 rating decision, the RO denied service 
connection for chloracne and hepatitis C.  The relevant 
evidence of record then consisted of the Veteran's service 
treatment records, VA medical records and examination 
reports, lay statements, and photographs.  The RO denied the 
claim for service connection for chloracne because the 
preponderance of the evidence was against a finding that the 
Veteran's acne was related to active service.  The claim for 
hepatitis C was denied because the evidence did not show that 
the Veteran incurred risk factors of exposure to blood or 
blood products while he was in service.  Although notified of 
the denial in a February 2001 letter, the Veteran did not 
initiate an appeal.  Hence, that decision is final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008). 

With regard to PTSD, in a July 1994 decision, the RO denied 
service connection for PTSD.  The relevant evidence of record 
then consisted of the Veteran's service treatment records and 
VA medical records.  The RO denied the claim for service 
connection for PTSD because the Veteran did not submit a 
stressor statement.  Although notified of the denial in a 
July 1994 letter, the Veteran did not initiate an appeal.  
Hence, that decision is final.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

The Veteran subsequently filed a claim in August 2003 seeking 
service connection for PTSD, hepatitis C, and chloracne.  The 
claims were subsequently denied in an August 2004 rating 
decision.

Since the July 1994 and the January 2001 RO decisions, 
evidence added to the claims file includes VA medical 
examinations, VA records, lay statements, hearing testimony, 
occupational records, medical literature, a JSRRC response, 
literature concerning possible stressor verification, 
literature concerning hepatitis C transmission, a stressor 
statement, private medical records, and service personnel 
records.  As this evidence was not considered in the prior 
decisions, and is not cumulative or redundant of evidence 
previously of record, it is "new."  Moreover, evidence 
presented to reopen claims is generally presumed credible 
solely for the purpose of determining whether new and 
material evidence has been submitted.

With respect to the acne claim, the evidence includes medical 
reports of severe acne in 1973 through 1989.  When coupled 
with the prior evidence of record, including lay statements 
regarding the onset of the Veteran's acne, the evidence 
raises a reasonable possibility of substantiating the claim.  

With respect to the PTSD claim, the Veteran has provided more 
information concerning his claimed stressors, which was the 
basis for the prior denial, as well as medical evidence 
diagnosing PTSD.  Thus, this evidence relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

With regard to hepatitis C, the Veteran's representative has 
submitted literature regarding transmission of hepatitis C 
through air injector guns.  As this evidence provides a 
possible etiology of the Veteran's hepatitis C and is 
presumed credible for new and material evidence purposes, the 
evidence provides a reasonable possibility of substantiating 
the claim.
 
Thus, evidence received since the last final denials of the 
claims at issue is both new and material, and the criteria 
for reopening the claims for service connection for 
chloracne, hepatitis C, and PTSD are met.  See 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


B. Service Connection

Initially, the Board notes that the RO adjudicated the claim 
for service connection for PTSD on the merits in the November 
2004 rating decision.  Thus, there is no prejudice to the 
Veteran by consideration of the claim on the merits here.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran currently claims that his PTSD is due to being 
subjected to enemy attacks while stationed at Camp Bearcat 
during July 1969.  The Veteran submitted a stressor statement 
dated in August 2004 which indicates that he witnessed 
artillery fire and the base where he was stationed was 
attacked.  

The Veteran's induction examination dated in March 1968 does 
not indicate any type of psychiatric disorder.  Service 
treatment records indicate that the Veteran was referred for 
a psychiatric examination due to his explosive emotional 
outbursts during November 1969.  The psychiatric examiner 
indicated that the Veteran was a very angry, immature young 
man who could talk of little else than getting out of the 
Army.  The examiner also indicated that there was no evidence 
of a psychiatric illness.  Service personnel records indicate 
that the Veteran served in Vietnam from May 1969 to December 
1969.  

Service personnel records also indicate that the Veteran was 
recommended for discharge during December 1969 due to his 
attitude, behavior and immaturity.  His company commander 
indicated that he had no close friends, antagonized people 
with his attitude and did not carry his share of the work 
load.  Additionally, the company commander indicated that the 
Veteran was surly, sarcastic and antagonistic in his dealings 
with Non-Commissioned Officers (NCOs) and Officers.  The 
Battalion Executive Officer (Ex-O) wrote a statement 
indicating that the Veteran was extremely immature and 
unwilling to accept responsibility for his actions.  The Ex-O 
also indicated that the Veteran had made irrational 
statements about his own inability to control himself when 
confronted by a person in authority who he did not agree 
with.  

The Veteran was given an examination by a psychiatrist during 
December 1969.  The psychiatrist indicated that the Veteran 
was completely unmotivated for further military duty and he 
was angry at military personnel and focused all blame on the 
Army.  The psychiatrist indicated that the Veteran was fully 
oriented with a slightly defiant mood, had an appropriate 
affect and no evidence of a thought disorder, psychosis or 
neurosis.  The Veteran was diagnosed with a passive 
aggressive personality disorder, chronic, moderate, 
manifested by difficulty with authority and immature 
personality which existed prior to service.  The Veteran's 
separation examination dated in December 1969 does not 
indicate any type of psychiatric condition.  

The Board notes that a February 1974 treatment note from the 
Veteran's occupational records at DuPont noted the Veteran 
was possibly schizoid or schizophrenic.

Concerning the Veteran's diagnosis of PTSD, VA records 
indicate that the Veteran was initially diagnosed with PTSD 
in the context of a November 1993 VA mental disorder 
examination.  The Veteran indicated at that time that he had 
served at Bear Cat and Long Binh between February 1969 and 
December 1969.  The Veteran indicated that he spent most of 
his time on guard duty but that he did not have any combat 
experience.  He did indicate that he remembered people going 
out and not coming back.  The Veteran was diagnosed with 
PTSD, chronic, mild and major depression, recurrent.  

The Veteran was afforded an additional VA examination during 
September 2004.  The examiner indicated that the Veteran had 
Axis I diagnoses of dysthymia, panic disorder without 
agoraphobia, alcohol abuse in remission, and nicotine 
dependence.  The examiner indicated that the Veteran did not 
meet the PTSD criteria found in the DSM-IV, and that although 
he had to deal with some difficult situations while in 
Vietnam, none of these qualified as traumatic.  In this 
regard, the Board notes that the Veteran indicated his 
stressors as having interpersonal problems with other 
soldiers who were jealous of him and having a prostitute come 
into his room.  The Veteran was additionally afforded a 
social survey, which indicated a diagnosis of rule-out PTSD.  
The Board additionally notes that the Veteran's treating VA 
psychiatrist indicated in an April 2004 treatment note that 
the Veteran had been treated for PTSD since at least 1995.  

The Veteran testified that he was stationed at Bearcat, that 
it was a large base, that he had heard "kabooms" on the 
other side of the base, was on guard duty many times, that 
one time others soldiers in bunkers started shooting and that 
he was not sure whether anyone was firing back at them, that 
a plane had shot with a barrage of fire right before it got 
to the edge of the base in July 1969, and seeing helicopters 
firing at something in the distance.  In a written stressor 
statement in August 2004, he discussed the above, as well as 
an incident when a prostitute walked right into his room and 
reached for him.  He stated he almost killed her.  On the VA 
examination, however, he reported that he only threatened to 
kill her. 

The Veteran's stressor regarding the incoming fire at Bearcat 
was submitted to JSRRC during February 2008.  The JSRRC 
responded during April 2008 that the Veteran's Unit history 
did not indicate an attack against Bearcat during his tour of 
duty.  Additionally, the JSRRC searched the Operational 
Report-Lessons Learned during the time period the Veteran was 
in Vietnam.  These also did not report an attack against 
Bearcat for the specified time period.  The Veteran's other 
reported stressors have not been identified with sufficient 
specificity as to facilitate verification or are the types of 
stressors not capable of verification.

The Board notes that the Veteran has submitted an article 
from the internet entitled "Bearcat Detachment".  The 
material further indicates that it is from the 720th Military 
Police Battalion Reunion Association.  Also, it is indicated 
that if anyone would like to contribute information or 
personal stories, they should e-mail the material to the 
website creator.  The article indicates that in July 1969, 
Bearcat Base Camp was a favorite target of enemy harassment 
which occurred on a daily basis.  There is no indication of 
where this information was derived.  The Board notes that 
this website is not sanctioned by VA for use in verifying 
stressors, and review of the website's homepage specifically 
indicates that it not an official government Website nor 
officially endorsed by the Department of Defense, the U.S. 
Army, or the 720th MP Battalion.

Although the Veteran has a diagnosis of PTSD in some medical 
records, this diagnosis must be connected to a verified in-
service traumatic event in order to be service connected.  
The preponderance of the evidence reflects that there were no 
attacks on the Veteran's unit at Bearcat during the time 
frame he was there.  The Board finds that the response from 
JSRRC is more probative than an article found on the internet 
with no reference sources or even any indication of who 
submitted the material.  Thus, as there is no verified 
stressor, service connection for PTSD must be denied.  While 
the Veteran's representative argues that the development was 
not properly done as the Veteran was at Bearcat, not the 
Signal Corps Battalion, the Board notes that the JSRRC 
response specifically addressed attacks on Bearcat.  Thus, 
the Board finds the development was appropriate.  

As the preponderance of the probative evidence does not 
substantiate that the claimed in-service stressor occurred, 
the criteria for a grant of service connection are not met, 
and the claim of entitlement to service connection for PTSD 
must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

New and material evidence having been received, the claim for 
service connection for chloracne is reopened.

New and material evidence having been received, the claim for 
service connection for hepatitis C is reopened.

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the claim for service connection for 
chloracne, a veteran who had active service in the Republic 
of Vietnam from January 9, 1962, to May 7, 1975, is presumed 
to have been exposed to an herbicide agent during that 
service.  When such a veteran develops chloracne to a degree 
of 10 percent or more within a year after the last date on 
which he was exposed, the disorder shall be presumed to have 
been incurred during service.  8 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

The November 2004 rating decision denied the chloracne claim 
because new and material evidence had not been submitted.  It 
is not clear from the statement of the case whether a 
decision on the merits was rendered on this claim, as the 
reasons and bases section references an incorrect date for 
the prior denial and states that new and material evidence 
had not been submitted, but then continues to address the 
claim. 

The Veteran claims that he did not have acne prior to service 
and that he has chloracne which should be presumptively 
service-connected.  The Veteran's induction examination dated 
in March 1968 does not indicate any type of skin disorder.  A 
November 1969 service treatment record indicates that he was 
given fostex soap and told to use some kind of pad, although 
the word is somewhat illegible.  The Veteran's separation 
examination dated in December 1969 does not indicate any type 
of skin condition or abnormality.  Service personnel records 
indicate that the Veteran served in Vietnam from May 1969 to 
December 1969. 

Occupational records beginning in 1973 to 1989 consistently 
indicate that the Veteran had severe acne.  The Board notes 
that lay statements have been submitted from the Veteran's 
family members indicating that after he returned from 
service, he suffered from a skin condition which has 
continued since that time.  

The Veteran was afforded a VA examination for his claimed 
skin condition in May 2008.  The examiner indicated that the 
claims file had been reviewed.  The examiner reported that 
the Veteran stated that his rash began in 1969 and had 
continued since.  On objective examination, the examiner 
stated that the Veteran had multiple deep, pitted scars over 
the face with pimples and blackheads primarily over the upper 
and middle back.  The diagnosis was scarring acne.  The 
examiner additionally indicated that the Veteran did not have 
chloracne.  Also, the examiner indicated that the Veteran's 
current skin condition was not related to chloracne or to 
treatment for a skin disorder in service.  The medical 
rationale was that the Veteran had the usual kind of teenage 
acne associated with aggravation into adulthood.  However, 
the examiner did not address the service treatment record 
entry from November 1969 noting treatment with Fostex soap, 
suggesting that the Veteran had some sort of skin ailment.  
Thus, the Board finds that the claim should be remanded for a 
VA examination to be conducted by a dermatologist to 
determine whether the treatment in service was consistent 
with treatment prescribed for acne, and if so, whether the 
evidence at least as likely as not reflects the onset of the 
chronic severe acne subsequently noted in 1973 occupational 
records and continuing to the present day.  

With regard to the claim for hepatitis C, the Board notes 
that because the claim is now reopened and has not yet been 
adjudicated by the RO on the merits, the claim must be 
remanded for such action.  The Veteran contends he contracted 
hepatitis C due to jet injector guns or being cut by a 
Vietnamese barber with electric shears.  The evidence of 
records reveals a history of alcohol abuse and snorting 
cocaine.  The Veteran also noted that he had assisted at a 
car accident post service in which he may have been exposed 
to blood.  The Board finds that an opinion by a specialist in 
infectious diseases should be obtained to determine whether 
the Veteran's hepatitis C is related to service.

It does not appear that records pertaining to the Veteran's 
liver biopsy have been obtained.  The Veteran should be asked 
when he underwent a liver biopsy and at what facility.  It 
appears that such occurred sometime between 1995 and 1999, 
when treatment for hepatitis C first began.  Upon response, 
the records should be requested.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran when he underwent a 
liver biopsy and at what facility.  Upon 
response, the records should be requested.

2.  Schedule the Veteran for a VA skin 
examination by a dermatologist.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with examination.  Any tests or studies 
deemed necessary should be conducted.  
Following review of the claims file and 
examination of the Veteran, the 
dermatologist should indicate whether the 
treatment in November 1969 (Fostex soap) 
during service was consistent with 
treatment prescribed for acne, and if so, 
whether the evidence at least as likely as 
not reflects the onset of the chronic 
severe acne subsequently noted in 1973 
occupational records and continuing to the 
present day.  The dermatologist should also 
indicate whether the Veteran's acne is 
consistent with chloracne, or whether his 
current acne is in any way related to 
herbicide exposure.  The examiner should 
provide a rationale for all conclusions 
reached.

3.  Obtain a VA medical opinion by a 
specialist in liver disorders or infectious 
disease specialist in order to determine 
the likely etiology of the Veteran's 
hepatitis C based on his claimed risk 
factors of air gun injections or being cut 
by electric clippers from a Vietnamese 
barber during service versus post service 
alcohol abuse, intranasal cocaine use, or 
assisting an accident victim and getting 
some blood on his hand.  Following review 
of the claims file, the examiner should 
indicate whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran contracted hepatitis C in 
service.  (The term, "as likely as not," 
does not mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  If the examiner cannot render 
an opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the claims should be 
readjudicated on the merits.  If the 
benefits sought on appeal remain denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


